                              UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE
                                    AT CHATTANOOGA

CHARLES A. ROBINSON,                              )
                                                  )        Case Nos. 1:09-cr-15, 1:19-cv-211
          Petitioner,                             )
                                                  )        Judge Travis R. McDonough
v.                                                )
                                                  )        Magistrate Judge Susan K. Lee
UNITED STATES OF AMERICA,                         )
                                                  )
          Respondent.                             )


                                    MEMORANDUM OPINION



          Before the Court is Petitioner Charles A. Robinson’s pro se motion to vacate, set aside, or

correct his sentence pursuant to Title 28, United States Code, Section 2255 (Doc. 1, in Case No.

1:19-CV-211; Doc. 24, in Case No. 1:09-CR-15). Respondent, United States of America,

opposes Petitioner’s motion. (Doc. 4, in Case No. 1:19-CV-211.) For the following reasons, the

Court will DENY Petitioner’s § 2255 motion.

     I.      BACKGROUND

          In 2009, Petitioner pleaded guilty to two counts of aiding and abetting the use, carrying,

and brandishing of a firearm in furtherance of a crime of violence, in violation of Title 18,

United States Code, Sections 924(c)(1)(A)(ii) and 2. (Doc. 18, at 1, in Case No. 1:09-CR-15.)

The underlying crimes of violence were two separate incidents of robbery in violation of Title

18, U.S.C. § 1951, one on March 30, 2007, and the other on May 8, 2007. (Doc. 1, in Case No.

1:09-CR-15.) On September 24, 2009, United States District Judge Curtis L. Collier sentenced

Petitioner to a total of 384 months’ imprisonment and five years of supervised release. (Docs.

22, 23, in Case No. 1:09-CR-15.) Petitioner did not appeal.
         On July 22, 2019, Petitioner filed the instant § 2255 motion, asserting that his § 924(c)

convictions are unconstitutional in light of United States v. Davis, 139 S. Ct. 2319 (2019),

entitling him to relief under § 2255. (See generally Doc. 1, in Case No. 1:19-CV-211.) This

motion is now ripe for the Court’s review.

   II.      STANDARD OF REVIEW

         To obtain relief under § 2255, a petitioner must demonstrate: “(1) an error of

constitutional magnitude; (2) a sentence imposed outside the statutory limits; or (3) an error of

fact or law . . . so fundamental as to render the entire proceeding invalid.” Short v. United States,

471 F.3d 686, 691 (6th Cir. 2006) (quoting Mallett v. United States, 334 F.3d 491, 496–97 (6th

Cir. 2003)). He “must clear a significantly higher hurdle than would exist on direct appeal” and

establish a “fundamental defect in the proceedings which necessarily results in a complete

miscarriage of justice or an egregious error violative of due process.” Fair v. United States, 157

F.3d 427, 430 (6th Cir. 1998).

         Section 2255(f) places a one-year period of limitation on all petitions for collateral relief

under § 2255 which runs from the latest of: (1) the date on which the judgment of conviction

becomes final; (2) the date on which the impediment to making a motion created by

governmental action in violation of the Constitution or laws of the United States is removed, if

the movant was prevented from making a motion by such governmental action; (3) the date on

which the right asserted was initially recognized by the Supreme Court, if that right has been

newly recognized by the Supreme Court and made retroactively applicable to cases on collateral

review; or (4) the date on which the facts supporting the claim or claims presented could have

been discovered through the exercise of due diligence. 28 U.S.C. § 2255(f).

         In ruling on a motion made pursuant to § 2255, the Court must also determine whether an




                                                  2
evidentiary hearing is necessary. “An evidentiary hearing is required unless the record

conclusively shows that the petitioner is entitled to no relief.” Martin v. United States, 889 F.3d

827, 832 (6th Cir. 2018) (quoting Campbell v. United States, 686 F.3d 353, 357 (6th Cir. 2012));

see also 28 U.S.C. § 2255(b). “The burden for establishing entitlement to an evidentiary hearing

is relatively light, and where there is a factual dispute, the habeas court must hold an evidentiary

hearing to determine the truth of the petitioner’s claims.” Martin, 889 F.3d at 832 (quoting

Turner v. United States, 183 F.3d 474, 477 (6th Cir. 1999)) (internal quotation marks omitted).

While a petitioner’s “mere assertion of innocence” does not entitle him to an evidentiary hearing,

the district court cannot forego an evidentiary hearing unless “the petitioner’s allegations cannot

be accepted as true because they are contradicted by the record, inherently incredible, or

conclusions rather than statements of fact.” Id. When petitioner’s factual narrative of the events

is not contradicted by the record and not inherently incredible and the government offers nothing

more than contrary representations, the petitioner is entitled to an evidentiary hearing. Id.

   III.      ANALYSIS

          As a threshold matter, Petitioner’s motion is timely under § 2255(f)(3). Petitioner’s

motion relies on Davis, which the Supreme Court decided on June 24, 2019, and Petitioner filed

his petition on July 22, 2019, well within the one-year limitation period. (Doc. 1.) Accordingly,

Petitioner’s motion was timely filed.

          Petitioner contends that the Supreme Court ruled in Davis that 18 U.S.C.

§ 924(c)(1)(A)(ii) was unconstitutionally vague and, therefore, his two convictions under

§ 924(c)(1)(A)(ii) are invalid. (Doc. 1, at 4.) He further argues that aiding and abetting under 18

U.S.C. § 2 relies on the residual clause in 924(c), rendering his convictions unconstitutional in

light of Davis. (Id. at 5.) The Governments responds that the Supreme Court invalidated




                                                  3
§ 924(c)(3)(B) as unconstitutionally vague, but Petitioner was convicted under 924(c)(3)(A), and

therefore Petitioner’s convictions were unaffected by Davis. (See generally Doc. 4, in Case No.

1:19-CV-211.)

        Section 924(c) makes it a crime to use, carry, brandish, or discharge a firearm “during

and in relation to any crime of violence or drug trafficking crime . . . .” 18 U.S.C.

§ 924(c)(1)(A). A “crime of violence” is defined as a federal felony offense that:

        (A) has as an element the use, attempted use, or threatened use of physical force
        against the person or property of another, or

        (B) that by its nature, involves a substantial risk that physical force against the
        person or property of another may be used in the course of committing the
        offense.

18 U.S.C. § 924(c)(3). Davis invalidated the “residual clause” in § 924(c)(3)(B) without

affecting the “elements clause” in § 924(c)(3)(A). 139 S. Ct. at 2324, 2336. And robbery under

the Hobbs Act, 18 U.S.C. § 1951—the underlying crime in both of Robinson’s § 924(c)

convictions—categorically qualifies as a crime of violence under the elements clause of

924(c)(3). United States v. Gooch, 850 F.3d 285, 291–92 (6th Cir. 2017). Therefore,

Robinson’s convictions are not dependent upon § 924(c)(3)(B), and Davis has not invalidated

them.

        Robinson also argues that aiding and abetting a Hobbs Act robbery only qualifies as a

crime of violence under the residual clause. (Doc. 1, at 5, in Case No. 1:19-CV-211.) But a

conviction under the aiding-and-abetting statute requires proof that the defendant or a

confederate committed each of the elements of the underlying offense and that the defendant

took “an affirmative act in furtherance of the offense, . . . with the intent of facilitating the

offense’s commission.” Rosemond v. United States, 572 U.S. 65, 71 (2014); see 18 U.S.C. § 2(a)

(“Whoever commits an offense against the United States or aids, abets, counsels, commands,



                                                   4
induces or procures its commission, is punishable as a principal.”). Aiding or abetting a crime of

violence is, thus, itself a crime of violence. See Kidd v. United States, 929 F.3d 578, 581 (8th

Cir. 2019) (per curiam) (holding that aiding and abetting a crime of violence under

§ 924(c)(3)(A) also categorically qualifies as a crime of violence “[b]ecause we treat an aider

and abettor no differently than a principal”); United States v. Garcia-Ortiz, 904 F.3d 102, 109

(1st Cir. 2018) (“18 U.S.C. § 2 . . . makes an aider and abettor ‘punishable as a principal,’ and

thus no different for purposes of the categorical approach than one who commits the substantive

offense.”); In re Colon, 826 F.3d 1301, 1305 (11th Cir. 2016) (“[Petitioner’s] conviction for

aiding and abetting a Hobbs Act robbery, which was charged in the same indictment as, and

makes up the basis for, [his] § 924(c) count, clearly qualifies as a “crime of violence” under the

use-of-force clause in § 924(c)(3)(A).”) Robinson’s underlying crime of aiding and abetting

Hobbs Act robbery thus qualifies as a crime of violence under the elements clause of § 924(c)(3).

         In sum, because Davis only invalidated the residual clause of § 924(c)(3), and Robinson’s

convictions rely only upon the elements clause, Robinson is not entitled to relief under § 2555.

   IV.      CONCLUSION

         The record before the Court conclusively shows that Petitioner is not entitled to relief.

Accordingly, the Court need not conduct an evidentiary hearing. For the reasons set forth herein,

Petitioner’s § 2255 motion (Doc. 1, in Case No. 1:19-CV-211; Doc. 24, in Case No. 1:09-CR-15)

is DENIED. This action will be DISMISSED WITH PREJUDICE.

         Should Petitioner give timely notice of an appeal from this Order, such notice will be

treated as an application for a certificate of appealability, which is DENIED because he has

failed to make a substantial showing of the denial of a constitutional right or to present a

question of some substance about which reasonable jurists could differ. See 28 U.S.C.




                                                  5
§ 2253(c)(2); Fed. R. App. P. 22(b); Slack v. McDaniel, 529 U.S. 473, 484 (2000). Additionally,

the Court has reviewed this case pursuant to Rule 24 of the Federal Rules of Appellate Procedure

and hereby CERTIFIES that any appeal from this action would not be taken in good faith and

would be totally frivolous. Therefore, any application by Petitioner for leave to proceed in forma

pauperis on appeal is DENIED. See Fed. R. App. P. 24.

       AN APPROPRIATE JUDGMENT WILL ENTER.

                                             /s/ Travis R. McDonough
                                             TRAVIS R. MCDONOUGH
                                             UNITED STATES DISTRICT JUDGE




                                               6
